Citation Nr: 0618686	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  03-34 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for residuals of dental 
trauma.

3.  Entitlement to service connection for shin splints.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from July 1996 to September 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied the benefits sought 
on appeal.

The issue of service connection for shin splints is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a bilateral foot disability.

2.  An in-service accident involving the veteran's lower 
teeth resolved with treatment, leaving no residual disability 
and bearing no relationship to his current dental condition.


CONCLUSIONS OF LAW

1.  A bilateral foot disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

2.  Chronic residuals due to dental trauma were not incurred 
or aggravated in-service, and entitlement to dental treatment 
is not otherwise established.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 1712 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.381, 17.161 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  The failure 
to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal is harmless because the preponderance 
of the evidence is against the appellant's claims for service 
connection, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claims. 

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Bilateral foot disability

Background

Service medical records show that on the veteran's September 
1995 entrance examination a diagnosis of mild pes cavus, 
asymptomatic.  

The veteran was seen for a left foot contusion in June 1997.  
X-rays were negative.  The veteran returned for care on 
several occasions in June and July 1997.  By August 1997, he 
was diagnosed with a resolved left foot sprain.

In July 1999, the veteran was diagnosed with plantar 
fasciitis of the left foot.  He was treated for this 
condition until October 1999.  The veteran was seen for a 
right foot contusion in September 2000.  In November 2000, 
the veteran was seen for a superficial laceration of the 
right foot.  

The veteran's February 2001 separation examination showed 
normal clinical evaluation of the feet, and the veteran 
denied a history of foot problems.

At his May 2006 Travel Board hearing, the veteran testified 
that while in service he was given inserts for his shoes 
which helped.  He indicated that he lacked insurance after 
separation from service and therefore did not seek treatment 
for his feet.  

Analysis

The above findings disclose no medical evidence that the 
veteran suffers from a current bilateral foot disability.  
Indeed, there is no competent evidence that the appellant has 
had any form a foot disorder since November 2000 when he was 
seen for a superficial laceration.  In the absence of 
competent evidence of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In Brammer, the United States Court of Appeals for 
Veterans Claims (Court) stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability."  
Id. at 225.  Where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for a bilateral foot disability; however, 
there is no medical evidence of record, which establishes 
that the veteran currently has this disability.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present.  In the absence 
of a current disability, as defined by governing law, the 
claim must be denied.

B.  Dental trauma

Background

Service medical records show that the veteran was treated in 
April 1998 after being hit in the mouth with a baseball bat.  
Some lower front teeth were loose on examination.  Medication 
was prescribed and a re-evaluation two days later showed the 
swelling was reduced and the veteran had pulpectomy done.  
There was no evidence that any teeth were extracted and 
replaced due to this accident.

The veteran was provided a dental examination within 90 days 
of his separation from active duty.

At his May 2006 Travel Board hearing, the veteran testified 
that while in service he was playing a game of basketball and 
caught an elbow in the mouth which loosened the lower two 
center teeth.  The veteran testified that the teeth were no 
longer loose, but he was trying to get dental treatment 
because he needed his wisdom teeth removed.  He testified he 
was not aware of the 90 day waiver period.

Criteria

In addition to the above-cited criteria governing service 
connection, VA regulations provide that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment, not for 
compensation purposes.  38 C.F.R. § 3.381.

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in service trauma or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be considered service connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e).  A veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

Veterans having a service-connected noncompensable dental 
condition adjudicated as resulting from combat wounds or 
other service trauma may be authorized any treatment 
indicated as reasonably necessary for the correction of such 
service-connected noncompensable condition or disability.  38 
C.F.R. § 17.161(c).  For these purposes, the term "service 
trauma" does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  See VAOPGCPREC 5-97; 62 Fed. 
Reg. 15,566 (1997).



Analysis

In this case, there is no evidence that the veteran suffered 
in-service trauma or combat wounds, and it is not contended 
otherwise.  The evidence does show that while in-service 
dental trauma caused some teeth to be loose, this 
manifestation resolved with treatment, leaving no residual 
disability and bearing no relationship to his current dental 
problems.  Indeed, at his May 2006 Board hearing, the veteran 
testified that he had no current residuals pertaining to the 
teeth that were traumatized, but rather he was seeking 
service connection for dental treatment because he needed his 
wisdom teeth removed.

In light of the foregoing, and in light of the fact that the 
appellant's teeth were examined within 90 days of his 
separation from active duty, the benefit sought on appeal 
must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a bilateral foot 
disability is denied.

Entitlement to service connection for dental treatment based 
on inservice dental trauma is denied.


REMAND

Service medical records show that the veteran was treated for 
shin splints in 1999.  The veteran was to do leg exercises, 
use ice as needed, and was given Motrin.  The veteran was 
placed on a profile.  A February 2000 medical assessment 
noted bilateral shin splints, and through at least July 2000, 
he was diagnosed with bilateral shin splints.

At his May 2006 Board hearing, the veteran testified that 
after separation from service at the VA Medical Center in 
Manchester he was told that his shin splints were tender.  
Those VA records are not in the file.  Further, despite the 
lengthy treatment provided in-service for shin splints, the 
appellant has never been afforded a VA compensation 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim of 
entitlement to service connection for a 
foot disorder.  The corrective notice 
should, among other things, specifically 
invite the veteran to submit any 
additional pertinent evidence he has in 
his possession that may further the 
claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006),.  

2.  The RO should contact the veteran and 
request that he identify any medical 
treatment that he has received for shin 
splints since separation from active 
duty.  Thereafter, the RO should contact 
all identified health care providers who 
have records that have yet to be 
associated with the claims file.  This 
includes contact with the Manchester, New 
Hampshire VA Medical Center.  If no 
additional federal records are available, 
a formal written unavailability 
memorandum must be added to the claims 
file  

3.  Thereafter, the appellant should be 
afforded a VA orthopedic examination to 
determine the nature and etiology of any 
shin splints.  It is imperative that the 
examiner review all of the evidence in 
the claims folder, as well as this 
REMAND.  All necessary tests and clinical 
studies must be accomplished, and all 
clinical findings must be reported in 
detail.  Thereafter, the examiner must 
opine whether it is at least as likely as 
not, i.e., is there a 50/50 chance, that 
any current shin splints are related to 
the veteran's active duty service.  A 
complete written rationale for any 
opinion offered must be provided. 

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


